Citation Nr: 0840550	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than October 31, 
2003 for grant of service connection for post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He has been awarded a Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  An April 1979 rating decision denied the veteran's claim 
for service connection for a nervous disorder; the veteran 
was notified of the RO's determination, did not appeal, and 
the decision became final.

2.  On October 31, 2003, the veteran filed a request to 
reopen his claim for service connection for PTSD, and, in a 
May 2004 rating decision, the RO granted the veteran's claim 
for service connection for PTSD, effective from October 31, 
2003.  It was determined at that point that there was 
evidence of PTSD that could be related to service.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than October 31, 2003, for the grant of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.400, (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in January 2004 and June 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran is seeking entitlement to an earlier effective 
date for the grant of service connection for PTSD.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service medical records, 
including private psychiatric evaluations; and reports of VA 
examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran's request for an effective date for 
the grant of service connection for PTSD prior to October 31, 
2003, must be denied.  The veteran originally filed an 
application for service connection for nerves in 1978.  His 
claim was denied in an April 1979 rating decision.  The 
veteran did submit a notice of disagreement with the 
decision, and a statement of the case was issued.  However, 
he never filed a Form 9, and thus, the April 1979 rating 
decision became final.  See 38 U.S.C.A. § 7105(a)(c); 
38 C.F.R. §§ 20.302, 20.1103.  Evidence at the time of this 
denial included service medical records revealing isolated 
treatment for nervousness in service, a normal psychiatric 
evaluation at separation, and a post service VA examination 
in 1971 upon which no pertinent complaints or findings were 
recorded.  The essential holding of the rating action was 
that a nervous disorder related to service was not currently 
shown.

The veteran, in October 2003, filed an application to reopen 
his claim for service connection for PTSD.  A May 2004 rating 
decision granted service connection and assigned a 70 percent 
rating, effective October 31, 2003, the date of claim.  This 
was on the basis of new and material evidence, to include a 
VA examination that found PTSD.  The veteran filed a notice 
of disagreement in September 2004, asserting that he is 
entitled to an effective date back to 1979, when he filed his 
original claim for service connection for nerves. 

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, 
and they are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; See Norris v. West, 12 Vet. App. 
413, 421 (1999).

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection for 
PTSD was based upon a claim filed within the first year after 
he left service in 1969.  Moreover, the present appeal arose 
from the RO's actions with regard to the veteran's reopened 
claim for service connection for PTSD, filed in October 2003, 
with respect to which, after service connection was granted 
(and a 70 percent rating was assigned), he sought an earlier 
effective date.  Thus, the exception for claims filed shortly 
after service is not for application in the instant case.  
The new and material evidence was not in the form of recently 
discovered service medical records.  

Additionally, where new and material evidence is received 
after final disallowance of a claim for service connection, 
and the claim is reopened and allowed, the effective date is 
either the date of receipt of the claim or the date on which 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of October 31, 
2003, is the earliest effective date assignable for service 
connection for PTSD, as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in 1969.  Accordingly, the applicable regulation 
dictates that the effective date is the later of the date of 
receipt of the reopened claim, or the date entitlement arose. 

Here, the veteran claimed service connection for nerves in 
December 1978, and his claim was denied by the RO in April 
1979.  The veteran was notified in writing of the RO's 
action, did not appeal, and the decision became final.  He 
did not seek to have a claim for service connection reopened 
until October 31, 2003, when he filed a claim for service 
connection for PTSD.  After reviewing additional evidence, 
the RO granted the veteran's claim in the May 2004 rating 
decision that was effectuated from the date of receipt of the 
reopened claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Moreover, the Board notes that there has been no 
argument that there was clear and unmistakable error in the 
prior April 1979 rating. 

Although, in his statements in support of his claim, the 
veteran contends that service connection should be granted 
from 1969, when he was discharged from service, there was no 
objective medical evidence on file indicating that the 
veteran's claimed disability was shown by the evidence of 
record.  Moreover, in April 1979, the RO denied the veteran's 
claim for service connection for a nervous disorder.  That 
action is final and it was the veteran's October 2003 
reopened claim that ultimately led to the May 2004 rating 
action, in which service connection was granted, effective 
from October 31, 2003, and the 70 percent disability rating 
assigned from that date.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for PTSD any earlier than that which has 
been currently assigned, i.e., October 31, 2003.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than October 31, 2003 for the grant 
of service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


